Citation Nr: 1706561	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected post-operative patellar femoral syndrome of the left knee.

2. Entitlement to a temporary total rating beginning in June 2011 for surgery and/or convalescence for post-operative patellar femoral syndrome of the left knee.

3. Entitlement to a disability rating in excess of 10 percent for service-connected patellar femoral syndrome of the right knee. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1986 to June 1990.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged through his representative that his service-connected patellar femoral syndrome of the left and right knees has worsened since his last VA medical examination in January 2012. 

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The Veteran's January 2012 VA medical examination does not include all of these findings. Therefore, remand is required for a new VA medical examination on this additional basis.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of his service-connected patellar femoral syndrome of the left and right knees.

All indicated tests and studies must be performed. This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. The examiner should complete the applicable Disability Benefits Questionnaire. The examiner should take into account the Veteran's statements regarding instability of his knees.

The entire claim file, to include all electronic files, must be reviewed by the examiner. All appropriate tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b).





